Appeal from an award of the State Industrial Board to the mother and father, and two brothers, held to be dependents upon the deceased. The mother and father both received contributions towards their support from the deceased directly, and supplies which were received by the mother were expended by her for the general family purposes, both food and clothing and otherwise. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.